It is with a 
full awareness of the significant turning point reached by the world and the 
United Nations that the delegation of the Republic of Congo is approaching the 
work of this forty-seventh session of the General Assembly over which 
Mr. Ganev has the honour and privilege of presiding. On my own and my 
delegation's behalf, I should like to congratulate him on his unanimous 
election to the presidency. The General Assembly's choice reflects the high 
esteem and prestige which his country, Bulgaria, enjoys on the international 
scene. It is equally a tribute to his experience and personal qualities. 
I also wish once again to offer our profound gratitude to his 
predecessor. Ambassador Samir Shihabi of the Kingdom of Saudi Arabia, who 
skilfully guided the forty-sixth session. 
My delegation would like to ensure Mr. Boutros Boutros-Ghali, the 
Secretary-General of the United Nations, of its full cooperation. 
Lastly, I wish to extend a warm welcome to the new Members, whose 
admission further strengthens the universality of the United Nations. I am 
pleased to say that the delegation of the Republic of the Congo will be happy 
to work with them during the forty-seventh session and in the future. 
The cold war has run its course. Upon the ruins of more than 40 years of 
extreme tension. States and the United Nations system are striving to organize 
on this planet a new, more democratic and more humane order. Under the 
impetus of world developments, which have galvanized the spirit of reform 
everywhere, the United Nations as an institution is undergoing a process of 
change. It has accordingly undertaken major initiatives in the realm of 
cooperation for development and in the realm of peace-keeping operations and 
the restoration of peace. 
What new ideas are emerging? What are their chances of success? What 
risks are posed to human rights and democracy by the challenges of growing 
poverty, third-world debt, the AIDS pandemic, drugs, and ethnic and religious 
hatreds, and by ecological disasters or those that, as we approach the end of 
the century, result from the world population explosion? 
As has been stated, the meeting held by the Security Council on 
31 January 1992 was the first it had ever held at the level of Heads of State 
or Government. That summit symbolized the end of an era of discord that had 
long paralysed the United Nations. It is understandable that the 
international Organization should henceforth seek to define itself. It wishes 
to strengthen its potential in various areas, while at the same time 
increasing its efficacy in complying with the provisions of the Charter. 
Africa and the developing countries are active partners in reform. For 
is that not part of a new universalism which has become more urgent and whose 
aim remains the satisfaction of fundamental needs? Let us concern ourselves 
as much with the flowering of dignity and human rights as with the economic 
and social well-being of all peoples. 
For Africa in particular, external assistance stands as a basic 
principle. But it is also to a large extent the starting point of Africa's 
development. That is why Africa will remain vigilant about subtle proposals 
that tend to marginalize its relations with the world system. Thus, in this 
new interplay of interests aimed at introducing a new culture into the United 
Nations, Africa has everything to gain by preserving, for instance, the 
decisive role the United Nations plays, under the relevant provisions of the 
Charter, in the realm of cooperation for economic and social development. 
In all times, the Governments that we have the honour to represent have 
assumed to right to lead people by assuming the duty to address forcefully the 
needs of the immediate present, the hypothetical, the near future, and the 
long-term. The first ambition remains to work for better societies that offer 
the citizen, both as an individual and as part of the whole, less alienation 
and less constraint with more knowledge and more freedom. 
It is noteworthy that in the constant struggle for man and society, the 
community of nations assembled within the United Nations has accompanied 
national efforts with appropriate assistance. The General Assembly, ennobled 
by its solemn nature, captures the resounding echo of public opinion from 
around the world. In this respect, it is a major source of hope. The demands 
which the Organization must now meet are unprecedented in their nature. The 
Secretary-General, Mr. Boutros Boutros-Ghali, in his report on the work of the 
Organization, has written that: 
"The turning-point in the scale and scope of United Nations 
activities can be discerned after the year 1987. For the first time in 
many years, agreement on a wide range of issues became possible, 
effectively marking an end to the cold war." (A/47/1, para. 14) 
Thus, today more than ever, the debate in the General Assembly is rich with a 
variety of issues that illustrate the expanding role of the Organization. 
In actual fact, what is involved are generally new, modern challenges 
that the States Members of the Organization will have to confront. This state 
of affairs, disturbing in itself, is mitigated by the dispelling of some 
problems. Furthermore, a number of diverse national experiences, full of 
opportunity and hope, have developed in recent years and acquired real 
significance for freedom and restored democracy in a number of countries. 
I once again welcome the fact that the United Nations is contributing 
actively to the democratization efforts of these nations, which are referred 
to in the report on the work of Organization that I have already mentioned. I 
should like to address the specific case of the institutions in my country, 
the Congo. 
In specific terms, the Republic of the Congo is moving towards an 
enlarged and more participatory democracy, the blossoming of the intellectual 
and psychological potential of the Congolese people, and the growth of 
national solidarity. Decentralization, the keystone of the new policy of 
Professor Pascal Lissouba, the first democratically elected President of the 
Republic, will grant administrative powers to regions in the areas of 
management and economic development. 
There are two dimensions involved in this: the rehabilitation or 
construction of administrative installations, and the promotion of initiative 
and innovation in the area of development and the rural environment. The aim 
is to improve living conditions for the poorest sectors of the population by 
giving them the means to gain access to decent housing, with the emphasis on 
local building materials, water supply and sanitation, family health, the 
education of infants, and income-generating activities. 
In the course of this year, 1992, through the exercise of universal 
suffrage, the Congolese people, during successive free and fair elections 
performed their duties as active citizens under the supervision of 
international observers, to whom my Government expresses its profound 
gratitude for the very beneficial assistance they provided our country. The 
happy outcome of these elections today heralds a new era, that of democracy, 
to which our people is henceforth committed. Congolese public opinion, 
revitalized by a reborn national press, has effectively contributed to 
averting political violence. In short, the Congo is now engaged in meaningful 
structural reform, starting at the institutional level. 
The Congo's new Constitution, adopted by referendum on 15 March 1992, 
during the transitional period following the national conference, increases 
freedoms in all areas. Almost 45 articles make up chapter II of the 
Constitution on rights and fundamental freedoms. Our Constitution also 
provides for balanced public powers and seeks to establish strengthened 
solidarity and equity. 
The establishment of democracy at the local level not without its risks 
set the first conclusive test for the Congolese people. Local councils and 
mayors were elected by universal suffrage. Despite some inevitable but minor 
hitches, the overall system functioned in a satisfactory manner. 
It is important to note the people's commitment to the new political, 
economic, social, and cultural foundations upon which, after 30 years of error 
and disarray, the new political legitimacy of our country now rests. A 
bicameral parliament has been elected, with predominance given to the first 
chamber, the National Assembly, to which the government is accountable. Its 
functioning reflects the meticulous Congolese electoral process. 
This process culminated with the presidential election held on 2 and 
16 August 1992. This final phase readily highlighted to public opinion, long 
unfamiliar with such things, the complex interplay of the many political 
parties and their strategic alliances. The presidential election was carried 
out in two ballots. It was hotly contested. The Congolese electors voted 
without constraint in secret ballot. Professor Pascal Lissouba was elected 
President of the Republic of the Congo. 
message of the President of the Republic, His Excellency 
Professor Pascal Lissouba. There are many reasons for hope nowadays. For our 
country, the message proclaims, there is an irresistible democratic urge that 
has freed energies and galvanized enthusiasm. Everything has once more become 
possible. 
This historic new beginning implies a break with a development 
fundamentally based on such factors external to our civil society as 
international assistance, negotiated or imposed improvement in the terms of 
trade, foreign investment, and the preponderant intervention of the State. 
The new idea is that economic development and social progress should be based 
principally on the sense of initiative, the creativity of individuals and the 
civil society, and on their capacity to act, innovate, and better manage the 
human resources and riches of the Congo. 
As will have been noted, Congo's ambitions are bold. Mindful of the 
magnitude of the task before us, the President of the Republic of Congo has 
stated: 
"The concept of democracy nowadays may appear to be a gift. It is a 
culture, and any culture is a blending. Thus we, by virtue of our own 
culture, which involves a methodical and deliberate search for consensus, 
must mitigate the inhumane or hard-to-accept aspects of a democracy 
fashioned in other climes." 
The President went on to ask: "What is law without custom?" That is why he 
calls for: 
"respect for the assets of the community and for the love of work. This 
is what it will take to win the respect of our partners, even this must 
necessarily rest with strengthening our links with our usual partners"-
In this vital recovery effort, the Government of national union and the 
Congolese people will be able to derive the greatest possible benefit from 
cooperation with industrialized countries, with international organizations, 
including non-governmental organizations, and from the contribution of new 
forms of cooperation, without frontiers, between towns, regions and 
enterprises in the north and in the south. 
Members will not be surprised to hear me speak of certain major problems 
that call for the attention of the international community and, hence, of the 
United Nations. It is quite natural that any member State might ask itself 
"What can be done? Where can we start?" It seems to us that the general 
debate is an excellent opportunity to gather together the material for a 
response to these questions, on the basis of proposals and of the desire of 
some to take action and others to refrain from taking action. 
What is our attitude at this moment of great political and ideological 
upheaval? The Congo shares the view that it is essential that the United 
Nations continue to be an especially well-suited forum for the analysis of 
events and for concept development, particularly in respect of socio-economic 
problems, in a spirit of renewed partnership. Indeed, the United Nations must 
serve as the right institution within which to strive for global solutions. 
Those solutions must take into account the political, humanitarian and 
socio-economic dimensions of world problems. My delegation endorses this 
approach, particularly with respect to assistance, trade, the transfer of 
technologies, commodity prices and debt relief. 
There is a prevailing feeling that the United Nations has a fresh 
opportunity to attain the objectives of the Charter - in particular, the 
maintenance of peace and the restoration of peace and, it should be added 
since the summit meeting of the Security Council, the promotion of preventive 
diplomacy. Despite all the scepticism. Member States would be justified in 
keeping alive the flame that was lit on 31 January in New York. In this 
respect my delegation cannot but associate itself with the wise words that 
have already been spoken from this rostrum. 
Sadly, it must be acknowledged that the end of the cold war has not put 
an end to age-old antagonisms. After so many promising and hopeful events, we 
witnessed the Yugoslav crisis break out suddenly in the heart of Europe. In 
Africa, in addition to the mounting violence in South Africa violence that 
reflects the difficult birth pangs of a democratic, non-racial and united 
South Africa the Liberian and Somalian tragedies continue to give us reason 
to fear the destabilization of a number of States. As representatives must be 
well aware, all these concerns have an impact on subregional security. 
Is it still acceptable that, in a world rich in rights and freedoms, not 
all peoples are really receiving the benefit thereof? Continued tribal or 
ethnic conflicts, accompanied by war crimes, if viewed with indifference, may 
lead almost unnoticed to the extermination of tens of thousands of people. In 
Europe, people are dying in the name of ideology, and in Somalia, in the 
extreme eastern part of the African continent, the situation is even more 
tragic. Drought, combined with mindless blood-letting by clans fighting over 
the shreds of power, are claiming thousands of victims. There is undoubtedly 
a need for more international assistance. Here, once again, the activities of 
the United Nations deserve praise. 
We should also hail the role of the non-governmental organizations in 
their daily endeavours in the service of the human individual, as a gesture of 
solidarity with mankind, regarded in its universal nature as a reasonable 
being. The picture is not an entirely gloomy one, if we can judge by the 
glimmers of hope coming from the talks that are under way in, for example, 
Liberia and the Middle East. 
In the case of South Africa, all parties must agree to end the violence, 
and they must show restraint. The parties must cooperate in order to bring 
about the earliest possible resumption of the negotiation process. The 
developments of the last few weeks give us grounds to hope that this will, 
indeed, happen. In any event, the Republic of the Congo supports the 
initiatives and all the efforts being made by the international community to 
find the right solutions to these questions. It is in this spirit that, 
despite its difficult economic circumstances, the Congo is contributing to 
various operations within the United Nations framework. Recently we 
participated in the United Nations Angola Verification Mission (UNAVEM II), 
following the positive experience of our presence in UNAVEM I. 
Likewise, my country supports the initiatives and decisions relating to 
arms reduction, the halting of nuclear tests and the endeavours intended to 
promote transparency in international transfers of conventional arms. 
The promotion of confidence-building, peace and security is still the 
constant concern of many States - in particular, the States of the central 
African subregion. In this context, in May, the Standing Advisory Committee 
on Security Matters was created under the auspices of the United Nations. 
This is one more instrument in the system of subregional cooperation. 
Although we must unite our efforts to overcome war, it is not true that 
the peoples that are not experiencing the turmoils of war are necessarily 
living in peace. A glance at a map of the world proves that the reverse is 
true. Africa, for example, is suffering from drought, famine and disease an 
appalling picture that calls for action from the community of nations. 
It is clear that, along with the questions of the maintenance of peace, 
drug abuse, the environment and humanitarian assistance, Africa is one of the 
five priorities of the United Nations in the 1990s. Paradoxically, however, 
since the adoption, on 18 December 1991, of the United Nations New Agenda for 
the Development of Africa in the 1990s, the implementation of that programme, 
based on a new partnership, is suffering from a lack of priority. This 
situation requires attention. 
The problems of drug abuse present another painful and devastating 
picture for the peoples of the continents of Europe, America and Asia. How 
can we successfully tackle all these challenges and others the acquired 
immune deficiency syndrome (AIDS) pandemic, for example without cooperation 
and solidarity between States? 
There is one undeniable fact: the aspiration to democracy is now 
universal. This heightened awareness should be regarded as a tremendous 
advance that will promote peace and security in the world. For the developing 
countries, our thinking should now concentrate on the future and the fate of 
that democracy in other words, on how to build on the achievements stemming 
from the advent of a democratic system in a good number of countries. In 
other words, democracy and development are indivisible. It is only by linking 
the two aspects of the question that we shall be able to derive the proper 
benefits from the changes that we all nowadays recognize as significant on the 
eve of the third millennium. 
